Title: January 1790
From: Washington, George
To: 




Friday first. The Vice-President, the Governor—the Senators, Members of the House of Representatives in Town—Foreign public characters and all the respectable Citizens came between the hours of 12 & 3 Oclock to pay the complimts. of the Season to me—and in the Afternoon a great number of Gentlemen & Ladies visited Mrs. Washington on the same occasion.


   
   Abigail Adams noted that New Year’s Day “in this state, & particularly in this city is celebrated with every mark of pleasure and satisfaction. The shops and publick offices are shut. There is not any market upon this day, but every person laying aside Buisness devote[s] this day to the social purpose of visiting & receiving visits” (Abigail Adams to Mary Cranch, 5 Jan. 1790, MITCHELLStewart Mitchell, ed. New Letters of Abigail Adams, 1788–1801. Boston, 1947., 34).



 


Saturday 2d. Exercised in the Carriage with Mrs. Washington. Read the report of the Secretary of the Treasury respecting the State of his Department & proposed plans of Finance. Drank Tea at the Chief Justice’s of the U. States.


   
   report of the secretary of the treasury: In Sept. 1789 the House of Representatives, considering “an adequate provision for the support of the public credit, as a matter of high importance to the national honor and prosperity,” had directed Alexander Hamilton to prepare a report on the state of public credit (HOUSE JOURNALJournal of the House of Representatives of the United States . . .. various places, 1789–., 1:117). During the succeeding months Hamilton obtained extensive information on the current financial situation of the United States, but the final report went far beyond the original intentions of Congress. Drawing heavily upon precedent and writings on public finance, Hamilton included a sweeping and controversial plan for the reestablishment of public credit by providing for funding the public debt through an orderly system of collecting duties on imports and tonnage—implemented by duties on imported wines, spirits, coffee, and tea and on domestically distilled spirits. The plan also included federal assumption of debts contracted by the states during the Revolution. Hamilton’s “Report Relative to a Provision for the Support of Public Credit,” 9 Jan. 1790, was presented to the House of Representatives on 14 Jan. 1790 (HOUSE JOURNALJournal of the House of Representatives of the United States . . .. various places, 1789–., 1:141). The report is in HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:51–168.



 


Sunday 3d. Went to St. Pauls Chapel.
 


Monday 4th. Informed the President of the Senate, and Speaker the Ho. of Representatives that I had some Oral communications

to make to Congress when each House had a Quoram, and desired to be informed thereof—and of the time & place they would receive them.
Walked round the Battery in the afternoon.
Received a Report from the Secretary at War respecting the State of the Frontiers and Indian Affairs, with other matters which I ordered to be laid before Congress as part of the Papers which will be referred to in my Speech to that body.


   
   In the first line of this entry “Senate” reads “Sentate” in the MS.


   
   
   A letterbook copy of GW’s letter of this date to Congress is in DLC:GW. The second session of the First Congress had opened today, but the House of Representatives did not have a quorum until 7 Jan.; the Senate assembled a quorum on 6 Jan. On 6 and 7 Jan. the Senate and House appointed a committee “to wait on the President of the United States, and notify him that a quorum of the two Houses has assembled, and will be ready, in the senate-chamber, at such time as he shall appoint, to receive any communications which he may think proper to make” (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:213–14, 3:250–51). The “Oral communications” were GW’s first annual message to Congress. report: Knox’s report, which included “a general statement of the Indian Department, and of the Southwestern frontiers,” 4 Jan. 1790, is in ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:59–80. GW sent it to the Senate and House of Representatives on 12 Jan. 1790.



 


Tuesday 5th. Several Members of Congress called in the forenoon to pay their respects on their arrival in Town but though a respectable Levee at the usual hour, three Oclock the Visitors were not numerous.
 


Wednesday 6th. Sat from half after 8 oclock till 10 for the Portrait Painter, Mr. Savage, to finish the Picture of me which he had begun for the University of Cambridge.
In the Afternoon walked round the Battery.
Miss Anne Brown stayed here on a visit to Mrs. Washington to a family dinner.


   
   mr. savage: See entry for 21 Dec. 1789.



 


Thursday 7th. About One Oclock recd. a Committee from both Houses of Congress informing me that each had made a House and would be ready at any time I should appoint to receive the Communications I had to make in the Senate Chamber. Named to morrow 11 oclock for this purpose.
The following Gentlemen dined here—viz.—Messrs. Langdon, Wingate, Strong and Few of the Senate—The Speaker, Genl. Muhlenberg and Scott of Pensylvania—Judge Livermore and

Foster of New Hampshire—Aimes & Thatcher & Goodhue of Massachusetts Mr. Burke of So. Carolina & Mr. Baldwin of Georgia.

	
   
   committee from both houses of congress: See entry for 4 Jan. 1790. The committee consisted of Nicholas Gilman, Fisher Ames, and Joshua Seney from the House and Caleb Strong and Ralph Izard from the Senate (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:214–15).



   
   Caleb Strong (1745–1819), a native of Northampton, Mass., graduated from Harvard in 1764 and was admitted to the Massachusetts bar in 1772. He was a member of the Constitutional Convention and the Massachusetts Ratifying Convention and was elected as a Federalist to the Senate in 1789.



   
   the speaker: Frederick Augustus Conrad Muhlenberg (1750–1801), United States congressman from Pennsylvania, was speaker of the House of Representatives during the First and Third congresses. His brother, John Peter Gabriel Muhlenberg (1746–1807), who served as a brigadier general in the Continental Army 1777–83, had also been elected to Congress from Pennsylvania in 1789.



   
   Thomas Scott (1739–1796) practiced law in Westmoreland County, Pa., and held a number of local offices in Pennsylvania before and during the Revolution. He was serving as justice of Washington County, Pa., when he was elected a member of the state’s Ratifying Convention in 1787.



   
   Samuel Livermore (1732–1803) was born in Waltham, Mass., graduated from Princeton in 1752, and was admitted to the Massachusetts bar in 1756. He moved to New Hampshire in 1758, where he held several local offices and was elected to the Continental Congress 1780–82, 1785. Livermore was a member of the New Hampshire Ratifying Convention in 1788. He was chief justice of the state supreme court from 1782 until 1789 when he was elected to the House of Representatives.



   
   Abiel Foster (1735–1806) of New Hampshire was born in Andover, Mass., and graduated from Harvard in 1756. Foster was ordained a minister in 1761 and served as pastor of a church in Canterbury, N.H., from that year until 1779. From 1783 to 1785 he was a member of the Continental Congress and was judge of the court of common pleas, Rockingham County, N.H., 1784–88. He was elected to the First Congress in 1789.



   
   Fisher Ames (1758–1808), one of the administration’s principal supporters in Congress, was a native of Dedham, Mass., graduated from Harvard in 1774, and was admitted to the Massachusetts bar in 1781. In 1788 he was a member of the Massachusetts Ratifying Convention and in 1789 was elected as a Federalist to the First Congress.



   
   George Thacher (1754–1824), a 1776 graduate of Harvard, was admitted to the Massachusetts bar in 1778 and began the practice of law in the District of Maine in the same year. He served in the Continental Congress in 1787 and was elected to the House of Representatives as a Federalist in 1789.



   
   Aedanus Burke (1743–1802), a native of Ireland, was educated in France and immigrated to South Carolina before the Revolution. During the Revolution he held a number of military and legal positions under the state government and was a member of the state legislature 1779–87. He opposed adoption of the Constitution in the South Carolina Ratifying Convention and was an outspoken critic of the Society of the Cincinnati. A representative of

South Carolina backwoods democracy, he remained suspicious of the powers of the new government, particularly those of the executive.



 


Friday 8th. According to appointment, at 11 Oclock I set out for the City Hall in my Coach—preceeded by Colonel Humphreys and Majr. Jackson in Uniform (on my two White Horses) & followed by Mesr. Lear & Nelson in my Chariot & Mr. Lewis on Horse back following them. In their rear was the Chief Justice of the United States & Secretaries of the Treasury and War Departments in their respective Carriages and in the order they are named. At the outer door of the Hall I was met by the Doorkeepers of the Senate and House and conducted to the Door of the Senate Chamber; and passing from thence to the Chair through the Senate on the right, & House of representatives on the left, I took my Seat. The Gentlemen who attended me followed & took their stand behind the Senators; the whole rising as I entered. After being seated, at which time the members of both Houses also sat, I rose (as they also did) and made my Speech; delivering one Copy to the President of the Senate & another to the Speaker of the House of Representatives—after which, and being a few moments seated, I retired, bowing on each side to the Assembly (who stood) as I passed, and dessending to the lower Hall attended as before, I returned with them to my House.
In the Evening, a great number of Ladies, and many Gentlemen visited Mrs. Washington.
On this occasion I was dressed in a suit of Clothes made at the Woolen Manufactury at Hartford as the Buttons also were.

   
   
   Robert Lewis was the son of Fielding Lewis and GW’s sister Betty Washington Lewis. He was brought up at Kenmore, the Lewis home in Fredericksburg, and educated at the academy there. In Mar. 1789 GW wrote his sister: “Since you were speaking to me concerning your Son Bob, I have thought it probable that I may have occasion for a young person in my family of a good disposition, who writes a good hand. . . . If Bob is of opinion that this employment will suit his inclination, and he will take his chance for the allowance that will be made (which cannot be great) as there are hundreds who would be glad to come in, I should be very glad to give him the preference.” The 19–year-old Robert accepted eagerly (GW to Betty Lewis, 15 Mar. 1789, DLC:GW; Robert Lewis to GW, 18 Mar. 1789, Scribner’s Monthly Mag., 14 [1877], 73). Since Mrs. Washington did not leave Mount Vernon for New York City until mid-May, Robert was instructed by his uncle to accompany her on her journey to the capital (GW to Lewis, 24 Mar. 1789, NN: Washington Collection; Robert Lewis’s diary, “A Journey from Fredericksburg Virginia to New York,” 13–20 May 1789, ViMtvL). Lewis remained with GW as one of his secretaries until 1791 when he resigned to return to Fredericksburg and marry Judith Walker Browne (1773–1830), daughter of William Burnet and Judith Carter Browne of Elsing Green, King

William County (Lewis to GW, 10 Jan. 1791, ViHi). After his return to Virginia he acted as GW’s agent in the management of portions of GW’s western lands and served several terms as mayor of Fredericksburg (GW to Robert Lewis, 15 Oct. 1791, DLC:GW; SORLEYMerrow Egerton Sorley, comp. Lewis of Warner Hall: The History of a Family . . .. 1935. Reprint. Baltimore, 1979., 229–33).



   
   A letterbook copy of GW’s first annual address to Congress is in DLC:GW. See also WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 30:491–95. William Maclay, who was present in the Senate chamber, noted: “All this morning nothing but bustle about the Senate chamber in hauling chairs and removing tables. The President was dressed in a second mourning, and read his speech well. The Senate, headed by their Vice-President, were on his right. The House of Representatives, with their Speaker, were on his left. His family with the heads of departments attended. The business was soon over and the Senate were left alone. The speech was committed rather too hastily, as Mr. [Pierce] Butler thought, who made some remarks on it, and was called to order by the Chair. He resented the call, and some altercation ensued” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 170). The Pennsylvania Packet, 13 Jan. 1790, noted that “the doors of the Senate Chamber were open, and many citizens admitted.” suit of clothes: The Pennsylvania Packet for 14 Jan. 1790 noted: “The President of the United States, when he addressed the two Houses of Congress yesterday, was dressed in a crow-coloured suit of clothes, of American manufacture: The cloth appeared to be of the finest texture—the colour of that beautiful changeable blue, remarked in shades not quite black. This elegant fabric was from the manufactory in Hartford.”



 


Saturday 9th. Exercised with Mrs. Washington and the Children in the Coach the 14 Miles round.
In the Afternoon walked round the Battery.


   
   For the fourteen miles round, see entry for 12 Dec. 1789.



 


Sunday 10th. Went to St. Pauls Chapel in the forenoon. Wrote private letters in the Afternoon for the Southern Mail.
 


Monday 11th. Sent my Instructions to the Commissioners (appointed to Negotiate a Treaty with the Creek Indians) with the report of their proceedings, to the Senate by the Secretary at War previous to their being laid before them and the other House in their Legislative Capacities.
Also communicated to both Houses, transcripts of the adoption & ratification of the New Constitution by the State of No. Carolina with Copies of the Letter from His Excellency Saml. Johnson President of the Convention, enclosing the same. These were sent by my private Secretary Mr. Lear.

   
   
   For the commissioners appointed to negotiate with the Creek, see entries for 16 and 23 Nov. 1789. GW’s letter to the Senate, 11 Jan. 1790, stating that he would instruct Knox to report on the results of the commissioners’ negotiations, and his letter of 12 Jan. to the Senate and House enclosing Knox’s report on the proceedings, with additional recommendations on Indian affairs in general, are in ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:59–80.



   

   
   The North Carolina Ratifying Convention met in the summer of 1789 and ratified the Constitution in November of that year. Copies of the letter dated 4 Dec. 1789 to GW from Samuel Johnston (1733–1816) and of North Carolina’s instrument of ratification are in DNA: RG 46, Entry 5. Johnston had been elected as a Federalist to the United States Senate in 1789.



 


Tuesday 12th. Exercised on Horse-back between 10 and 12, the riding bad.
Previous to this, I sent written Messages to both Houses of Congress informing them, that the Secretary at War would lay before them a full & complete Statement of the business as it respected the Negotiation with the Creek Indians—My Instructions to, and the Commissioners report of their proceedings with those People. The letters and other papers respecting depredations on the Western Frontiers of Virginia, & District of Kentucky All of which was for their full information, but communicated in confidence & under injunction that no Copies be taken, or communications made of such parts as ought to be kept secret.
About two Oclock a Committee of the Senate waited on me with a copy of their Address, in answr. to my Speech, and requesting

to know at what time and place it should be presented I named my own House, and thursday next at 11 Oclock for the purpose.
Just before Levee hour a Committee from the House of Representatives called upon me to know when & where they shd. deliver their Address. I named Twelve oclock on thursday, but finding it was there wish that it should be presented at the Federal hall, and offering to surrender the Representatives Chamber for this purpose by retiring into one of the Committee Rooms & there waiting untill I was ready to receive it I would consider on the place, and let them know my determination before the Houses should sit tomorrow.
A respectable, though not a full Levee to day.

	
   
   negotiation with the creek indians: See entry for 11 Jan. 1790. my speech: See entry for 8 Jan. 1790.



 


Wednesday 13th. After duly considering on the place for receiving the address of the House of Representatives, I concluded, that it would be best to do it at my own House—first, because it seems most consistent with usage & custom—2d. because there is no 3d. place in the Fedl. Hall (prepared) to which I could call them, & to go into either of the Chambers appropriated to the Senate or Representatives, did not appear proper; and 3d. because I had appointed my own House for the Senate to deliver theirs in and, accordingly, appointed my own House to receive it.
 


Thursday 14th. At the hours appointed, the Senate & House of representatives presented their respective Addresses—The Members of both coming in Carriages and the latter with the Mace preceeding the Speaker. The Address of the Senate was presented by the Vice-President and that of the House by the Speaker thereof.
The following Gentlemen dined here to day. viz.
Messrs. Henry & Maclay of the Senate and Messrs. Wadsworth, Trumbull, Floyd, Boudinot, Wynkoop, Seney, Page, Lee, & Mathews of the House of Representatives and Mr. John Trumbull.


   
   John Henry (1750–1798), a Dorchester County, Md., lawyer, graduated from Princeton in 1769 and studied law at the Middle Temple in London. Returning to Maryland in 1775, he served in the General Assembly and from 1778 to 1781 was a Maryland delegate to the Continental Congress where he made a vigorous effort to secure supplies and recruits for the army. He again served in the Continental Congress 1784–87 and was elected to the

United States Senate in 1789, serving until he resigned in 1797 to become governor of Maryland.



   
   Sen. William Maclay described this dinner in his diary: “Dined this day with the President. It was a great dinner—all in the taste of high life. . . . The President is a cold, formal man; but I must declare that he treated me with great attention. I was the first person with whom he drank a glass of wine. I was often spoken to by him. Yet he knows how rigid a republican I am. I cannot think he considers it worth while to soften me” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 172–73). William Maclay (1737–1804), Antifederalist senator from Pennsylvania, served on the Forbes expedition during the French and Indian War and later studied law. Admitted to the Pennsylvania bar in 1760, he held a number of local positions during and after the Revolution. He was elected to the Senate in 1789 and served until Mar. 1791. During this time he became something of a gadfly; his journal records his outraged disapproval of what he considered the aristocratic pomp surrounding GW’s administration.



   
   GW’s former aide-de-camp Jonathan Trumbull, Jr., was elected as a Federalist representative from Connecticut to the First Congress.



   
   William Floyd (1734–1821), a native of Brookhaven, Long Island, N.Y., was a major general in the New York militia and a member of the New York legislature 1777–78, 1784–88. A signer of the Declaration of Independence, he served in the Continental Congress 1774–83.



   
   Elias Boudinot (1740–1821), a member of a prominent colonial family, studied law and was admitted to the bar in 1760. One of New Jersey’s leading lawyers, he was active in Patriot circles before and during the Revolution and was a member of the Continental Congress 1777, 1778, 1781–83, acting as president 1782–83. GW had frequent contacts with him while Boudinot was commissary of prisoners during the Revolution. He was an active supporter of the Constitution during the ratification process in New Jersey and after his election to Congress in 1789 became a stalwart supporter of most administration measures in the House of Representatives.



   
   Henry Wynkoop (1737–1816) of Bucks County, Pa., a member of the Pennsylvania Assembly 1760–61, held a number of local judicial posts in Pennsylvania before and during the Revolution and served in the Continental Congress 1779–83. He was justice of the Pennsylvania High Court of Errors and Appeals from 1783 to 1789 and was elected to the First Congress from Pennsylvania in 1789.



   
   Joshua Seney (1756–1798), a 1773 graduate of the University of Pennsylvania, practiced law in Queen Annes County, Md., and was a member of the Continental Congress 1787–88. He was elected to the First Congress from Maryland in 1789.



   
   John Page of Rosewell was elected in 1789 as congressman from Virginia. Page, a noted amateur astronomer (see entry for 15 June 1774) served in the Virginia legislature during and after the Revolution and as governor of Virginia 1802–5. In 1789 Page married Margaret Lowther, daughter of William Lowther of Scotland. Richard Bland Lee had been elected from Virginia to the First Congress.



   
   George Mathews (1739–1812), a native of Augusta County, Va., was colonel successively of the 9th and 3d Virginia regiments during the Revolution. After the war he settled in Oglethorpe County, Ga., and was elected governor of that state in 1787. He represented Georgia in Congress 1789–91 and was again governor of the state 1793–96.




   
   John Trumbull (1756–1843) was the youngest son of Gov. Jonathan Trumbull of Connecticut and a brother of GW’s former aide-de-camp Jonathan Trumbull, Jr. He showed a precocious ability in painting, but upon his father’s insistence he attended Harvard, from which he graduated in 1773. At the outbreak of the Revolution Trumbull served as one of GW’s aides but soon sought a more active command. He saw action as a major at Dorchester Heights and in June 1776 was appointed deputy adjutant to Horatio Gates. In 1778 he served as aide to John Sullivan in the Rhode Island campaign. In May 1780 he went to London where he studied painting briefly with Benjamin West. In Nov. 1780 he was arrested by British authorities under suspicion of treason but was soon released. He then went to France where he produced a painting of GW which was widely copied. Returning to the United States, he assisted his brother Joseph in supplying the army 1782–83. In 1783 he again went to Europe where he spent the next five years recording on canvas the events of the American Revolution. After returning to the United States in Dec. 1789, he began several portraits of GW and in Aug. 1790 wrote West: “I have several small portraits of the President . . . one in particular which I have done for Mrs. Washington a full length about 20 Inches hight . . . is thought very like—& I have Been tempted to disobey one of your injunctions & to attempt a large Portrait of him for this City which I am now finishing—the figure is near seven feet high compos’d with a Horse, & the back ground the evacuation of this Place by the British at the Peace:—the Harbour & Fleet with a Part of the fortifications & Ruins of the Town:—How I have succeeded I hardly dare judge:—the World have approved the resemblance” (TRUMBULL [2]Theodore Sizer, ed. The Autobiography of Colonel John Trumbull: Patriot-Artist, 1756–1843. 1953. Reprint. New York, 1970., 326).



 


Friday 15th. Snowing all day—but few Ladies and Gentlemen as visitors this Evening to Mrs. Washington.
 


Saturday 16th. Exercised in the Coach with Mrs. Washington & the two Children abt. 12 Oclock.
Sent the Report of the Post Master Genl. relative to the necessary changes in that Office to the Secretary of the Treasury that it may be laid before Congress—or such parts thereof as may be necessary for their Information.

   
   
   The report of Postmaster General Samuel Osgood was probably a draft of Osgood’s report on the state of the Post Office Department, including his suggestions for improvement of services and revenues. The final version was sent to Hamilton by Osgood, 20 Jan. 1790, and is in ASP, Post Office,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 5–7. The secretary of the treasury sent the report to the House of Representatives on 22 Jan. 1790 (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:270).



 


Sunday 17th. At home all day—not well.
 


Monday 18th. Still indisposed with an Aching tooth, and swelled and inflamed Gum.
 


Tuesday 19th. Not much company at the Levee to day—but the Visitors were respectable.
  

   

Wednesday 20th. A Report from the Secretary at War, on the Subject of a National Militia altered agreeably to the ideas I had communicated to him was presented to me, in order to be laid before Congress.

   
   
   See entries for 18 and 19 Dec. 1789. On 18 Jan. 1790 Knox submitted his completed report containing detailed plans and estimates of expenses for erecting a militia system “adequate to the probable exigencies of the United States, whether arising from internal or external causes.” Knox’s letter and report are in ASP, Military Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:6–13. GW submitted it to Congress on 21 Jan. 1790 (DLC:GW).



 


Thursday 21st. The above report was accordingly transmitted to both houses of Congress by the Secretary at War in a written message from me.
The following Gentlemen dined here—viz.—Messrs. Elsworth, Patterson, Elmer Bassett and Hawkins of the Senate and Messrs. Sherman, Cadwalader, Clymer, Hartley, Heister, Smith (Maryland) & Jackson of the House of Representatives and Major Meridith, Treasurer of the United States.



   
   William Paterson (1745–1806) was born in Ireland and came to America with his parents in 1747. The family settled first in Pennsylvania, moved to Connecticut, and then to New Jersey where William graduated from Princeton in 1763 and was admitted to the New Jersey bar in 1768. During the Revolution he held a number of state positions including that of attorney general 1776–83. He vigorously supported the making of the new Constitution at the Federal Convention in Philadelphia in 1787, while representing the interests of the small states. On 15 June 1787 he introduced the “New Jersey Plan,” which provided for a unicameral legislature in which each state would have one vote. He was elected as a Federalist to the Senate from New Jersey in 1789, but upon the death of New Jersey Gov. William Livingston in 1790, Paterson was chosen to succeed him as governor of the state by the New Jersey legislature.



   
   Jonathan Elmer (1745–1817) was born in Cedarville, N.J., graduated in medicine from the University of Pennsylvania in 1769, and set up a medical practice in Bridgeton, N.J. He served in the Continental Congress 1776–78, 1781–84, 1787–88 and in 1789 was elected as a Federalist to the United States Senate.



   
   Richard Bassett (1745–1815) was born in Maryland, but after studying law and being admitted to the bar in Delaware he began the practice of law in that state. During the 1780s he served in the Delaware legislature and in 1787 was a member of the Constitutional Convention and the Delaware Ratifying Convention. He was United States senator from Delaware from 1789 to 1793.



   
   Benjamin Hawkins (1754–1816) of North Carolina was attending Princeton when the Revolution began. It has frequently been suggested that young Hawkins’s proficiency in French earned him a place on GW’s staff, but this has not been substantiated (POUNDMerritt B. Pound. Benjamin Hawkins—Indian Agent. Athens, Ga., 1951., 5–6). His other military services during the Revolution are equally obscure, but by 1778 he was back in North Carolina acting as the state’s commercial agent. In 1780 he was appointed one of the commissioners on North Carolina’s newly formed board of trade. He was a member of the Continental Congress in 1781–84, 1786–87. In 1785 Hawkins was appointed by Congress as a commissioner to negotiate treaties with the southern Indians. He exhibited a flair for Indian diplomacy, and his adroitness resulted in the controversial Treaty of Hopewell with the Cherokee in 1785 and treaties with the Choctaw and Chickasaw in 1786. A staunch Federalist, he was elected senator from North Carolina in 1789 and during GW’s administration was frequently relied upon for advice on Indian affairs.


   
   
   Lambert Cadwalader (d. 1823), of Trenton, N.J., attended the University of Pennsylvania and was a member of the Pennsylvania constitutional convention in 1776. During the Revolution he was lieutenant colonel of the 3d Pennsylvania Battalion and colonel of the 4th Pennsylvania. Captured at Fort Washington, he was on parole until his resignation from the army in 1779. Cadwalader was a member of the Continental Congress 1784–87. He was elected congressman from New Jersey in 1789.



   
   Thomas Hartley (1748–1800) was a native of Reading, Pa., and practiced law in York, Pa. During the Revolution he was a lieutenant colonel in the 6th Pennsylvania Battalion and colonel of the 11th Pennsylvania Regiment. In 1787 he was a member of the Pennsylvania Ratifying Convention. Hartley served in the House of Representatives from 1789 until his death.




   
   Daniel Hiester (1747–1804), a Montgomery County, Pa., businessman, served in the Pennsylvania militia during the Revolution and as a member of the Supreme Executive Council of Pennsylvania, 1784–86. Hiester served as congressman from Pennsylvania from 1789 to 1796, when he moved to Hagerstown, Md. He was in 1801 again elected to Congress, this time from Maryland, serving until his death.



   
   William Smith (1728–1814), Federalist representative from Maryland, was born in Pennsylvania and moved to Baltimore in 1761 where he established himself as a merchant. In 1774 he served on the city’s committee of correspondence; in 1777–78 he was a member of the Continental Congress. Smith headed the committee of Baltimore merchants that presented GW with a miniature ship, the Federalist, in 1788 (see entry for 9 June 1788).



   
   James Jackson (1757–1806), a leader of antiadministration forces in the House of Representatives, was born in Devonshire, Eng., and in 1772 immigrated to Savannah, Ga., where he was employed in a local law office. He held various state and local offices and served in the Georgia militia during the Revolution, seeing action at Savannah, Cowpens, and Augusta. In July 1782 he led the forces that occupied Savannah after the British evacuation. In 1788 he was elected governor of Georgia but declined to serve, and the next year he was elected to Congress from the eastern district of Georgia.



 


Friday 22d. Exercised on Horse back in the forenoon.
Called in my ride on the Baron de Polnitz, to see the operation of his (Winlaws) threshing Machine. The effect was—the Heads of the Wheat being seperated from the Straw, as much of the first was run through the Mill in 15 minutes as made half a bushel of clean Wheat. Allowing 8 working hours in the 24. this would yield 16 Bushels pr. day. Two boys are sufficient to turn the Wheel, feed the Mill, and remove the Threshed grain after it has passed through it. Two men were unable, by winnowing to clean the wheat as it passed through the Mill, but a common dutch fan with the usual attendance would be more than sufficient to do it. The grain passes through without bruising and is well seperated from the Chaff. Womn. or boys of 12 or 14 years of age are fully adequate to the management of the Mill or threshing Machine. Upon the whole it appears to be an easier, more expeditious and much cleaner way of getting out Grain than by the usual mode of threshing; and vastly to be preferred to treading, which is hurtful to horses, filthy to the Wheat, & not more expeditious, considering the numbers that are employed in the process from the time the bed is begun to be formed until the grain has passed finally thro’ the Fan.
Many, and respectable visitors to Mrs. Washington this Evening.


   
   Friedrich, Baron von Poellnitz, occupied a farm of about 21 acres in the vicinity of Murray Hill on Manhattan, where he carried on a number of

   agricultural experiments. In 1790 he published an Essay on Agriculture, printed by Francis Childs and John Swaine. Later in the year he apparently sold his land to Capt. Robert Richard Randall and sometime before 1795 moved to Wraggtown, S.C. Poellnitz was an occasional correspondent of GW’s on agricultural matters (see Poellnitz to GW, 26 Dec. 1789, 20 Mar. 1790, 28 July 1795, and GW to Poellnitz, 29 Dec. 1789, 23 Mar. 1790, DLC:GW; JANVIERThomas A. Janvier. In Old New York. New York, 1894., 123–24). In the late 1780s GW became greatly interested in Winlaw’s thresher after reading “A Description of William Winlaw’s Mill, for Separating the Grain from the Corn, in Place of Threshing,” written by Winlaw himself and printed in Arthur Young’s Annals of Agriculture, 6 (1786), 152–55. GW wrote Young, 1 Nov. 1787, that if the machine “possesses all the properties & advantages mentioned in the description, & you can, from your own knowledge, or such information as you can entirely rely on, recommend it as useful machine, where labourers are scarce, I should be much obliged to you to procure one for me . . . provided it is so simple in its construction as to be worked by ignorant persons without danger of being spoiled (for such only will manage it here) & the price of it, does not exceed £15” (PPRF). Upon investigation, however, Young found the accounts of the thresher “too vague to be satisfactory; I have too many doubts about it to put you to the expence of purchase and freight” (Young to GW, 1 July 1788, DLC:GW). GW had continued to direct inquiries to American owners of the thresher (see GW to John Beale Bordley, 17 Aug. 1788, MHi: Waterston Papers). The Winlaw thresher was undoubtedly the “new invented threshing machine conducted by Baron Pollnitz and other Gentlemen farmers, in farmers’ dresses, grinding and threshing grain” in the parade held in New York City in June 1788 to celebrate the ratification of the Constitution (DUERWilliam A. Duer. Reminiscences of An Old Yorker. New York, 1867., 52).



 


Saturday 23d. Went with Mrs. Washington in the Forenoon to see the Paintings of Mr. Jno. Trumbull.
 


Sunday 24th. Went to St. Pauls Chapel in the forenoon.
Writing private letters in the afternoon.
 


Monday 25. A Mr. Francis Bailey—introduced by Messrs. Scott & Hartley of Pensylvania and Mr. White of Virginia offered a paper, in the nature of a Petition, setting forth a valuable discovery he had made of Marginal figures for Notes, Certificates, &ca. which could not by the ingenuity of Man be counterfeited—requesting I wd. appoint some person to hear and examine him on the Subject, that, if the facts stated by him should appear well founded, he might (being a Printer of Philadelphia) have the Printing of all that sort of the Public business for which this discovery should be found useful—and which he would do on as good terms as any other Printer independent of the discovery above mentioned all the advantage he should expect from which being to obtain a preference.

Read a letter from George Nicholas Esqr. of Kentucky to Mr. Madison which he put into my hands for information of the Sentiments of the People of that District.
The Sentiments are 2d. Novr.
That in the late Convention held in that District, the most important characters of that Party wch. has always been in favour of a Seperation, oppose the agreeing to it at this time upon a Supposition that the terms have been changed by Virginia so as to make them inadmissible in their present form. Their enemies say this cannot be their true reason: but, be them what they may, the scale is turned against the Seperation.
That he believes no late attempt has been made by either Spain or England to detach that District from the Union—but
That Spain is playing a game which, if not counteracted will depopulate that Country & carry most of the future emigrants to her Territory—That they have established a New Government, Independent of New Orleans at the Natches and sent thither a Man of character & abilities—who would not for unimportant purposes have accepted the appointment.
That this New Governor has put a stop to the reception of Tobacco from the Inhabitants of the United States—declaring that none shall be received in to the Kings Stores (where it used to be purchased and deposited) except from Spanish subjects and that these shall have ten dollars a hundred.
That other great advantages are held out to emigrants from the United States to settle in the Spanish Territory—such as a donation of Lands, and a certain sum in money for each family.
That the consequences of restriction on one hand, & encouragements to settlers on the other are obvious. The difference of Religion & government are all that can make any man hesitate in his choice and perfect liberty in both these the strongest assurances are given.
That the French Inhabitants of that Country, as well as future emigrants from the old States will certainly go there.
That persevering steadily in this conduct will drain the western Settlements.
That these considerations ought to make the Federal Government take (he thinks) the most decisive steps as to the right of Navigating the Missisipi, and induce it to pay particular attention to the gaining the affections of the Western people.
That the Steps hitherto taken with respect to them have had a contrary effect: No support havg. been given by the Genl. Government,

and the regulation of Indian Affairs having been placed in hands who were interested in a continuance of their depredations on the Kentucky District.
That if a trade is not established with them on such a footing as to supply their wants that they will do this by plunder.
That the management of this business being in the hands of persons No. Wt. of the Ohio, it is inculcated on the Indians of the same side of the River that as the Kentuckians & they are seperate People, & in seperate Interests they may war with the first and not with them. That of this disposition and conduct there are sufficient proofs wherever it is found that the interests of the two sides clash.
That the Commissioners being always named from Persons livg. on that (No. Wt.) side of the River, and always holding the Treaties there contributes greatly to establish in the Indian Mind this opinion of their being a distinct people.
That the Kentucky District being 20 times as numerous as the Inhabitants of the other side, ought to have as great a share in the management of Indian Affairs as the people on the other side have.
That he is well convinced the bulk of the people in that District are strongly attached to the Union, & that characters might be found there better qualified to manage the business than those in whose hands it is now placed.
That if it is not the desire of the New Government to lose all its friends in that quarter a change must be made on this business. The Indians must be convinced that the Americans are all one people—that they shall never attack any part with impunity and that in future there real wants will be supplied in time of Peace. This is all they ask.
That they deny in positive terms, what the Officers on the No. Wt. side of the River assert—viz.—that hostilities are always commenced by the People of the Kentucky District. Expeditions have and will be carried on across the River in revenge for depredations of the Indians untill the Government takes up the matter effectually.
That Mr. Brown (to whom he has written) can inform in what light they are considered by the Officers on the other side of the Rivr.
That the want of money, he knows, prevents the Government from doing many things wch. otherwise would be undertaken, but that need not stop the necessary steps—because, if sanctioned

by it they can raise any number of Men and furnish any quantity of provisions that may be wanting and will wait until their finances enable them to make satisfaction.
That he fears the Government have taken up an idea that that Country can be defended by a few Posts along the River. If so it is a most erroneous one for an Army would scarcely supply the Chain that would be necessary.
That the Post at the Mouth of Licking, is considered by many in the District of Kentucky as a check upon the said District. To this he can only say, if they are treated as fellow Citizens, checks are unnecessary but if it is intended to withhold from [them] all the benefits of good Government a little time will shew that, as heretofore they have found the troops useless and faithless as friends, so in future they shall despise them as enemies.
That upon the whole he shall close the subject with assurances that Government are deceived in the Accts. they have had from that Country—and that it is his opinion that the most serious consequences will follow from its persisting in the measures which have been pursued for sometime past.


   
   Francis Bailey (c.1744-1817) was a Lancaster, Pa., printer and journalist. In 1771 he began publication of a long-lived series, the Lancaster Almanac. During the Revolution he published an edition of the Articles of Confederation and the fourth edition of Thomas Paine’s Common Sense and in 1778 joined with Hugh Henry Brackenridge to publish the United States Magazine. In 1781 he became editor of the Freeman’s Journal or the North American Intelligencer and acted as official printer to Congress and the state of Pennsylvania. The paper presented to GW today was undoubtedly a copy of Bailey’s petition of 2 Feb. 1790, addressed to the Senate, requesting a Senate committee to examine his invention; GW’s description corresponds with the wording of the petition (DNA: RG 46, Petitions and Memorials, Various Subjects). Bailey’s petition, received in the Senate 2 Feb., was referred to a committee which recommended that the petition be referred to the secretary of the treasury. The House of Representatives, to which Bailey sent the petition on 29 Jan., also referred it to Hamilton (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:235, 245; HOUSE JOURNALJournal of the House of Representatives of the United States . . .. various places, 1789–., 1:149, 151–52, 162, 164). Hamilton reported to the Senate, 23 Feb. 1790, that “it appears to him difficult to decide, to what extent that Invention will afford the Security against Counterfeiting, which is the Object of it,” but “nevertheless he is of opinion, it will be likely to add to the difficulty of that pernicious practice, in a sufficient degree, to merit the countenance of Government, by securing to the Petitioner an exclusive right to the use of his Invention” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:277).



   
   George Nicholas’s letter to James Madison, 2 Nov. 1789, is in DLC: Madison Papers. Nicholas (c.1749–1799), a graduate of the College of William and Mary and a lawyer, represented both Hanover and Albemarle counties in the Virginia Assembly in the 1780s. He was a member of the Virginia Ratifying Convention in 1788 where he vigorously supported the Constitution. He had close ties with Harry Innes and James Wilkinson, who

were at this time deeply involved in land speculation in Kentucky and in the Mississippi trade. After the Ratifying Convention he moved to Kentucky and became a leader in the movement to separate Kentucky from Virginia. In 1792, when Kentucky achieved statehood, he helped draft the state constitution.



   
   late convention: Nicholas is referring to the 8th Kentucky Convention, held in July 1789 to consider the question of impending statehood (see WATLINGTONPatricia Watlington. The Partisan Spirit: Kentucky Politics, 1779–1792. New York, 1972., 182–85).


   
   
   The new governor to whom Nicholas is referring is Manuel Gayoso de Lemos (1747–1799), who was born in Oporto, Portugal and educated in England. He entered the Spanish service in 1771 and in 1787 was appointed governor of the District of Natchez. Arriving in Natchez in June 1789 he served with distinction until he replaced the baron de Carondelet as governor general of Louisiana in 1797. Spain was attempting a new experiment in the district—designed to attract and assimilate non-Spanish immigrants to augment the district’s sparse population. A proclamation of 20 April 1789 promised that new settlers would not be molested in religious matters, that they might bring in property without paying duty, and that they might expect generous grants of land (HOLMES [2]Jack D. L. Holmes. Gayoso: The Life of a Spanish Governor in the Mississippi Valley, 1789–1799. Baton Rouge, La., 1965., 34; NASATIRAbraham P. Nasatir. Spanish War Vessels on the Mississippi, 1792-1796. New Haven, and London, 1968., 11). For the involved situation concerning tobacco in the Natchez district in 1789, see HOLMES [2]Jack D. L. Holmes. Gayoso: The Life of a Spanish Governor in the Mississippi Valley, 1789–1799. Baton Rouge, La., 1965., 91–94.



   
   John Brown (1757–1837) attended Princeton and the College of William and Mary, served in the Revolution, studied law under Thomas Jefferson, and moved to Kentucky in 1783, settling first in Danville but soon moving to Frankfort. He served in the Continental Congress 1787–88 and in 1789 was elected to Congress as a Virginia representative from Kentucky. In 1792 he became United States senator from the state of Kentucky (WATLINGTONPatricia Watlington. The Partisan Spirit: Kentucky Politics, 1779–1792. New York, 1972., 79–82). post at the mouth of licking: Fort Washington, established in 1789, near Cincinnati.



 


Tuesday 26th. Exercised on Horse back in the forenoon.
The Visitors at the Levee to day were numerous and respectable—among whom was the Vice-President and the Speaker of the House of Representatives.
Read a letter handed to me by the Secretary of War, from a Colo. Danl. Smith of Miro Settlement in the State of No. Carolina in reply to one which was an answer to a letter recd. from the said Smith respecting Indian Affairs & State of the Frontier of that part of the Union and giving (as he was required to do) an Acct. of the Navigation of the river Tennessee & its waters—the Communications betwn. these & other Waters and the distances of places—as follow—viz.
The distance between the Settlements of white People South of the French Broad River (French broad is a branch of Holstein River, on the South Side, which is a branch of the Tennessee) and the Indians at and in the vicinity of Chota (a Cherokee Indian Town) is about 12 Miles.
He never passed down the Tennessee himself. That part of it

   

on which Chota stands, is a South Fork of the Holstein. Their Junction is about 20 Miles below Chota from which the whole River is called the Tennessee.
Boats of 7 or 8 tons burthen have frequently gone down the Holstein & the water is sufficient for those of greater burthen; but there is a place call’d the Suck, or boiling pot, where the River runs through the Cumberland Mountain that is somewhat difficult, occasioned by the narrowness of the water & suddeness of the turn that causes a rebound & kind of Whirl-pool, but many boats have passed it and he has not heard of damage to any of them nor has he been informed that there is any material difficulty in the Navigation more than is common in Rivers of that size where there is no tide.
Between the Suck, and the Muscle Shoals he is sure there is not.
Supposes the distance by Water from Chota to the last mentioned place is between 3 & 400 Miles. The width of the river is very unequal—generally about 500 yards except at the Suck where it is not half that width.
The Nature of the River, for the most part, is to have a bluff on one side and low grounds on the other (wch. is liable to be overflowed) alternately; the Banks are woody, and the low grounds thick with Cane.
The Cherokees may be classed into 3 divisions—The Valley settlements on the Tennessee above Chota, Eastward of the Iron Mountain—Those in the Neighbourhood of Chota and those in the neighbourhood of Chickamogga (which is a Creek running into the Tennessee on the South side a few Miles above Suck). They have detached villages besides—but the number of their Towns is unknown to him—nor can he say what number of Souls they may consist of but supposes of Warriors, there may be about 2000 or 2500 and of the three divisions the Chickamaggas are perhaps the most numerous.
Muscle Shoals, have different accts. given of them by people who have passed them. Some say they are 30 Miles, others not 15 in length—but all agree that the river there is about three Miles in width—very shallow and full of small Islands occasioned by drift wood lodging on the Rocks by wch. means Mud & Sand are accumulated. The lowest Shoal is accounted rather the worst. It is not possible for a large Boat to pass them in ascending the river at any Season, nor can they pass down them but in time of a flood.
Occhappo creek he had never heard of—nor has he understd. there was any Creek on the South side of the River near the Muscle Shoals that was navigable unless when the river was high.

Seven or 8 Miles below the Muscle Shoals, there was formerly a Cherokee Village at the Mouth of Cold water Creek but he never heard that it was Navigable. 15 or 20 Miles below this again is Bear Crk. on which a small tribe of Delawares live.
From the mouth of Cold Water Creek, or Bear Creek, to the highest Navigation of the Mobile he has heard it accounted 60 Miles but cannot say that it is so. The head waters of the Mobile may be about half that distance from the Tennessee.
Miro, is the name of the District on Cumberland that includes three Counties—Nashville the name of the Town where the Superior Court is held. From hence to the lower end of the Muscle Shoals is about 150 miles nearly South.
Duck river, a North branch of the Tennessee, where the path which leads from Nashville to the Chickasaw Nation crosses it is about 60 Miles from the Cumberland Settlemts.—About a South West course. About 100 miles further on the same direction is the nearest Chickasaw Towns. The Mouth of Duck River by water, he supposes may be near 200 miles below the Muscle shoals.
Cumberland Settlements are not very compact. They extend from the mouth of red River a No. branch of Cumberland River up to Bledsoes Creek being abt. 80 or 90 Miles. The strength of the Militia about 800 & increasing fast thinks they may be now, by the late emigrations 1000.
From Nashville to Lexington is, about 200, or 210 Miles by Land and from Nashville to the Falls of Ohio is abt. 140 Miles by Land.
From the Mouth of the Tennessee up to the Muscle Shoals the Navigation is good—equal to that of the Ohio below the Falls—the width of the River near half a Mile, in places almost double—the distance about 400 Miles.
Chickasaws have no towns on the Tennessee. The nighest they have to it is about 60 Miles from, or a little below Bear Creek. Their principal towns he has understood are on the heads of a Fork of the Mobile and on the head of the Yazoos. The number of their Warriors is about 800.
Choctaws lye farther to the Southward than the Chickasaws & are a numerous Nation. They are in alliance with the Chicasaws and he has heard their numbers estimated at 7 or 8000—at least equal to those of the Creeks—tho’ not so well armed.
McGillivrays communications with the Cherokees he conceives has a constant tendency to excite them to War against the Frontiers of Georgia & No. Carolina—or at least cautioning them to be on their guard against the White People, & infusing suspicions

into the minds of them. The Creeks have wanted them to join in a War against the White People but they have refused and would be glad to see them humbled for the Insolence with which they treat them.
It will be highly pleasing to his Settlement—Miro—to hear that Congress will protect it.


   
   Daniel Smith (1748–1818), a native of Stafford County, Va., attended the College of William and Mary, held a number of surveying posts in Virginia before the Revolution, and was an active speculator in western lands. During the war he served as a colonel and, in 1779, as commissioner to survey the Virginia–North Carolina boundary. Around 1783 he moved to Summer County, now in Tennessee but then part of North Carolina, where he became heavily involved in land speculation. In June 1790 GW appointed him secretary of the newly created Southwest Territory, which included the territory ceded by North Carolina upon its adoption of the Constitution (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:50; ABERNETHYThomas Perkins Abernethy. Western Lands and The American Revolution. 1937. Reprint. New York, 1959., 29–30, 126; CARTER [4]Clarence Edwin Carter et al., eds. The Territorial Papers of the United States. 27 vols. Washington, D.C., 1934–69., 4:23, n.44). Smith’s correspondence with Secretary of War Henry Knox has not been located.



   
   miro settlement: The Mero (Miro) District, along the Cumberland River, was formed by the North Carolina legislature in Aug. 1788 out of the counties of Davison, Sumner, and Tennessee. In 1790 its population consisted of 7,042 settlers and 1,151 slaves (MORSE [2]Jedidiah Morse. The American Gazetteer . . .. Boston, 1797.; ABERNETHYThomas Perkins Abernethy. Western Lands and The American Revolution. 1937. Reprint. New York, 1959., 96–97). Chota, one of the major fortified Cherokee towns, was on the Little Tennessee River. the suck, or boiling pot: sometimes called the Whirl, in the gorge of the Tennessee River, near Chattanooga. It is at the point where the river breaks through the Cumberland Mountains and narrows to about 70 yards. Below the Suck there were rapids for about 38 miles, and the river at this point was generally thought dangerous to navigation (WILLIAMS [3]Samuel Cole Williams. Dawn of Tennessee Valley and Tennessee History. Johnson City, Tenn., 1937., 34; MORSE [2]Jedidiah Morse. The American Gazetteer . . .. Boston, 1797.). In this paragraph of the diary entry for 26 Jan. the word “damage” reads “dagage” in the MS.


   
   
   The Muscle Shoals are at a point where the Tennessee River descends over 134 feet from a limestone plateau to the plain near present-day Florence, Ala. The rapids were sometimes called the Elk River Shoals (RAMSEYJ. G. M. Ramsey. The Annals of Tennessee to the End of the Eighteenth Century, comprising its settlement, as The Watauga Association, from 1769 to 1777; A Part of North-Carolina, from 1777 to 1784; The State of Franklin, from 1784 to 1788; A Part of North-Carolina from 1788 to 1790; The Territory of the U. States, South of the Ohio, from 1790 to 1796; The State of Tennessee, from 1796 to 1800. 1853. Reprint. Kingsport, Tenn., 1926., 64). The Iron Mountains are a ridge of the Appalachians in northeast Tennessee and southern Virginia. occhappo creek: GW is referring to Occochappo Creek, below the Muscle Shoals (RAMSEYJ. G. M. Ramsey. The Annals of Tennessee to the End of the Eighteenth Century, comprising its settlement, as The Watauga Association, from 1769 to 1777; A Part of North-Carolina, from 1777 to 1784; The State of Franklin, from 1784 to 1788; A Part of North-Carolina from 1788 to 1790; The Territory of the U. States, South of the Ohio, from 1790 to 1796; The State of Tennessee, from 1796 to 1800. 1853. Reprint. Kingsport, Tenn., 1926., 64). Coldwater Creek (now Spring Creek) empties into the Tennessee River near present-day Tuscumbia, Alabama. The Indian town at the mouth of the creek was also called Coldwater by early settlers. bledsoes creek: probably Bledsoe Lick, “in the state of Tennessee . . . 32 miles from Big Salt Lick garrison, and 36 from Nashville” (MORSE [2]Jedidiah Morse. The American Gazetteer . . .. Boston, 1797.).



 


Wednesday 27th. Did business with the Secretaries of the Treasury & War—With the first respecting the appointment of Superintendants of the Light Houses, Buoys &ca. and for building one at Cape Henry—With the latter for nominating persons (named in a list submitted to me) for paying the Military Pensionrs. of the United States and the policy and advantages (which might be derived from the measure) of bringing Mr. Alexr. McGillivray Chief of the Creek Nation here being submitted to

me for consideration I requested that a plan might be reported by which Governmt. might not appear to be the Agent in it, or suffer in its dignity if the attempt to get him here should not succeed.


   
   treasury: “An Act for the establishment and support of Lighthouses, Beacons, Buoys, and Public Piers” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 53–54 [7 Aug. 1789]) provided for the upkeep of all lighthouses on United States territory for one year. Thereafter no expenses for lighthouse support would be defrayed unless the establishment was ceded to the federal government. Section 3 of the act provided for the erection of a lighthouse near the entrance of Chesapeake Bay, and in late 1789 Virginia ceded land for such a lighthouse at Cape Henry (Hamilton to Beverley Randolph, 10 Feb. 1790, HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:261–62).



   
   war: “An Act providing for the payment of the Invalid Pensioners of the United States” (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 95 [29 Sept. 1789]) provided that the payment of military pensions granted by the states to invalid veterans of the Revolution should be continued by the United States. On 26 Jan. 1790 Knox wrote GW reporting that Hamilton had suggested that the responsibility for making payments should be relegated to the collectors of the customs appointed under the Treasury Department. A list of the collectors was enclosed in Knox’s letter (DLC:GW). GW evidently agreed to this solution, for on 30 Jan. Hamilton wrote Jedediah Huntington, collector at New London, Conn., that in regard to invalid pensions, “the President having signified to me his pleasure, that the business in your state may be committed to your management; it remains for me to direct the necessary provision” (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:232–33).



   
   creek nation: The failure of the negotiations by David Humphreys, Cyrus Griffin, and Benjamin Lincoln with the Creek nation in late 1789 (see enry for 16 Nov.) left the problem of Indian depredations on the southern border still unsolved. It was suggested both in New York and on the frontier that the failure of the negotiations owed something to the ineptitude of the commissioners. Alexander McGillivray maintained that misunderstanding had arisen from “that puppy Humphries report to the president, it being a very unfavorable one and asserted that I would not treat on any terms whatever. . . . So I find that my different notes to them objecting to certain Stipulations were never produced to the president” (McGillivray to William Panton, 8 May 1790, CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 259–62).



   
   On 15 Feb. 1790 Knox wrote to GW that he had conferred with Sen. Benjamin Hawkins of North Carolina, “who is well acquainted with the influential characters among the Creeks.” It was Hawkins’s opinion that McGillivray was anxious for a reasonable settlement with the United States and had indeed intimated to Hawkins that he might be persuaded to come to New York to open negotiations. Knox recommended that the experiment should be tried. The proposal “shall have the aspect of a private transaction, yet it shall have so much of the collateral countenance of government, as to convince Mr. McGillivray, that he may safely confide in the proposition as it relates to his own and the other Chiefs personal security until their return to their own Country. I have shown Mr. Hawkins the enclosed draft of a letter to Alexander McGillivray, it has received his approbation, and he is willing to copy and sign the same, adding thereto some circumstances relative

to a former correspondence on some philosophical enquiries” (DLC:GW). Hawkins’s letter to McGillivray, dated 6 Mar. 1790, is in CAUGHEYJohn Walton Caughey. McGillivray of the Creeks. Norman, Okla., 1938., 256–58.



 


Thursday 28th. Sent a letter (with an Act of the Legislature of the State of Rhode Island, for calling a Convention of that State to decide on the Constitution of the Union) from Governor Collins, to both Houses of Congress—to do which, was requested by the Act, of the President.
The following Gentlemen dined here—viz.—The Vice President the Secretary of the Treasury—Messrs. Schuyler, Morris, Izard Dalton and Butler of the Senate; and Messrs. Smith, (So. Carolina) Stone, Schureman Fitzimmons, Sedgwick, Huger and Madison of the House of Representatives.


   
   rhode island: Gov. John Collins’s letter, enclosing the act of the Rhode Island legislature authorizing a state ratifying convention, is dated 18 Jan. 1790. Collins expressed his pleasure at the legislature’s decision but noted that “The Operation of the Federal Government, according to the existing Laws, will immediately prove greatly injurious to the Commercial Interests of this State, unless a further Suspension of them can be obtained: I do therefore, at the Request of the General Assembly, and in Behalf of the State, make this application to the Congress of the United States, requesting a further Suspension of the Acts of Congress subjecting the Citizens of this State to the payment of foreign Tonnage, and foreign Duties, during the pleasure of Congress” (DNA: RG 46, President’s Messages, Entry 5).



   
   James Schureman (1756–1824), a New Brunswick, N.J., merchant, graduated from Rutgers in 1775 and served in the Revolution. In 1783–85 and 1788 he was in the New Jersey legislature and in 1786–87 was a member of the Continental Congress. In 1789 he was elected as a Federalist to the First Congress.


   
   
   Thomas FitzSimons (Fitzsimmons; 1741–1811) was an Irishman who immigrated to Philadelphia as a young man. By the early 1760s he was well established as a merchant in the West Indies trade. An active Patriot during the Revolution, he served in the Continental Congress in 1782 and 1783, in the Pennsylvania legislature 1786–87, and as a member of the Constitutional Convention in 1787. He was elected to the United States House of Representatives as a Federalist in 1789 where he became a vigorous supporter of administration measures.



   
   Theodore Sedgwick (1746–1813) was born in West Hartford, Conn., and educated at Yale. He began the practice of law in Great Barrington, Mass., in 1766 and then moved to Sheffield, Mass. During the Revolution he was a member of the 1776 expedition against Canada and in 1780, 1782–85, and 1787–88 served in the Massachusetts legislature. Sedgwick was a member of the Continental Congress 1785–88 and of the Massachusetts Ratifying Convention in 1788. In 1789 he was elected as a Federalist to the First Congress, where he became a firm supporter of a strong executive and a spokesman for the Washington administration’s fiscal policies.



   
   Daniel Huger (1742–1799), a member of a prominent South Carolina

family, was born in Berkeley County, S.C., and educated in South Carolina and in England. He was a member of the state legislature in 1778–79, of the governor’s council in 1780, and of the Continental Congress 1786–88 and was elected to the United States House of Representatives in 1789.



 


Friday 29th. Exercised on horse back this forenn.; during my ride, Mr. Johnston, one of the Senators from No. Carolina who had just arrived came to pay his respects, as did Mr. Cushing, one of the Associate judges. The latter came again about 3 Oclock introduced by the Vice President.
Received from the Governor of No. Carolina, an Act of the Legislature of that State, authorising the Senators thereof, or one of the Senators and two of the Representatives, to make (on certain conditions) a Deed of Session of their Western Territory; described within certain Natural boundaries and requesting that the same should be laid before the Congress of the U. States.
Received also a letter from the Baron de Steuben, declarative of his distresses; occasioned by the Non-payment, or nonfulfilment of the Contract which was made with him by the Congress under the former Confederation and requesting my Official interference in his behalf. The delicacy of this case from the nature, and long labouring of it, requires consideration.
The Visitors to Mrs. Washington this Evening were numerous and respectable.


   
   William Cushing (1732–1810), of Scituate, Mass., graduated from Harvard, studied law with Jeremiah Gridley of Boston, and was admitted to the Massachusetts bar in 1755. From 1760 to 1771 he practiced law in Pownalborough (Dresden) in the District of Maine; in 1772 he returned to Massachusetts to succeed his father as judge of the superior court. During the Revolution he adopted the Patriot cause and was retained by the state of Massachusetts as a justice on the Supreme Court. In 1779 he was a member of the Massachusetts state constitutional convention and in 1788 of the Massachusetts Ratifying Convention. GW appointed him an associate justice of the Supreme Court of the United States 24 Sept. 1789 (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:29).



   
   Gov. Alexander Martin’s letter to GW is dated 24 Dec. 1789 (DNA: RG 46, President’s Messages). North Carolina originally passed an act of cession of its western lands to the Continental Congress in April 1784 but repealed it in October of that year. The state adopted the Constitution in Nov. 1789, and in December the legislature passed “An Act for the Purpose of Ceding to the United States of America, Certain Western Lands Therein Described” (N.C. STATE REC.Walter Clark, ed. The State Records of North Carolina. 16 vols., numbered 11-26. Winston and Goldsboro, N.C., 1895–1907., 25:4–6). GW sent Martin’s letter and the act of cession to the House and Senate on 1 Feb. (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 1:233, 3:281–82). The North Carolina deed of cession, 25 Feb. 1790, signed by North Carolina senators Samuel Johnston and Benjamin Hawkins, is in CARTER [4]Clarence Edwin Carter et al., eds. The Territorial Papers of the United States. 27 vols. Washington, D.C., 1934–69., 4:9–13. The

North Carolina cession, supplemented by a small grant from South Carolina, was constituted as the Territory Southwest of the River Ohio by Congress in May 1790 (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 123 [26 May 1790]). The territory became the state of Tennessee in 1796.



   
   When Baron von Steuben arrived in the United States in 1777, he had agreed verbally with a committee of Congress that he would join the army as a volunteer without rank or pay, but that if the United States succeeded in establishing independence his expenses incurred while in service would be paid. After the war Steuben repeatedly requested Congress to honor what he considered to be a binding contract. Congress delayed, not only from a lack of funds but from a persuasion that Steuben’s appointment in May 1778 as a major general with the usual emoluments had abrogated the original agreement. On 14 Sept. 1789 a new petition from Steuben, requesting that his claims “for military services rendered during the late war, may be liquidated and satisfied,” was presented to the House of Representatives. On 25 Sept. the committee on claims to which the petition had been referred sent it to the secretary of the treasury with instructions to report on it during the next session of Congress (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:206, 233). The petition and its supporting documents are in DNA: RG 46, Petitions and Memorials, Claims. Steuben’s letter to GW, 29 Jan. 1790, requesting the president’s support for his petition, is in DNA: RG 59, Misc. Letters. Hamilton reported favorably on Steuben’s petition, 29 Mar. 1790, suggesting both an outright grant and an annuity, but Congress, probably in response to popular opposition to the petition, modified the sum. On 4 June the affair was settled, although not to the baron’s satisfaction, by passage of “An Act for finally adjusting and satisfying the claims of Frederick William de Steuben,” which granted him a lifetime annuity of $2,500 (6 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 2; HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 6:310–27; PALMERJohn McAuley Palmer. General Von Steuben. New Haven, 1937., 376–78).



 


Saturday 30. Exercised with Mrs. Washington and the children in the coach, in the forenoon. Walked round the Battery in the Afternoon.
 


Sunday 31st. Went to St. Pauls Chapel in the forenoon.
Mr. Wilson, one of the Associate Judges of the Supreme Court paid his respects to me after I returned from Church.
Spent the Afternoon in writing Letters to Mount Vernon.


   
   James Wilson (1742–1798) was born in Scotland and educated at the universities of St. Andrews, Glasgow, and Edinburgh. He immigrated to America c.1765 and studied law in Philadelphia with John Dickinson. Admitted to the Pennsylvania bar in Nov. 1767, he began what was to be an outstanding legal career. He was elected to the Continental Congress 1775–76, 1782–83, and 1785–87. One of the signers of the Declaration of Independence, he was particularly adept in advancing legal justifications for independence. Wilson was a leading member of the Constitutional Convention and the Pennsylvania Ratifying Convention. In Sept. 1789 GW appointed him an associate justice of the Supreme Court although Wilson had earlier solicited the post of chief justice (Wilson to GW, 21 April 1789, PHi: Society Collection).



